Citation Nr: 1310173	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, prior to January 3, 2011.  

2. Entitlement to a rating in excess of 40 percent for diabetes mellitus, type 2, since January 3, 2011.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter is on appeal from a November 2006, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal is currently with the RO in Chicago, Illinois.  

This appeal was previously remanded by the Board in December 2010 for further development, and is now ready for adjudication.  However, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to January 3, 2011, the Veteran's diabetes mellitus was characterized by the need for insulin and restricted diet; prescribed restriction of activities has not been shown.  

2.  For the period since January 3, 2011, the Veteran's diabetes mellitus is characterized by the need for insulin, restricted diet and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type 2, for the period prior to January 3, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2012).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus, type 2, for the period since January 3, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

The Board recognizes that this notice letter did not specifically inform the Veteran of what evidence must be shown in order for an increased rating to be warranted.  However, he has established through his own statements that he fully understands that he must show that his disability has gotten worse.  Indeed, there are a number of statements which indicate that he has specific knowledge of the relevant diagnostic code.  As such, the Board concludes that it would be wasteful to remand this claim simply to provide him with notice of information he already appears to have.  Significantly, he has not asserted prejudice because of this notice defect.  
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim.  

Additionally, VA examinations with respect to the issue on appeal were also obtained in October 2003, June 2004, March 2005, August 2006 and January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in December 2010 for further development.  Specifically, the Board instructed the RO to acquire all outstanding VA treatment records, and to afford the Veteran a VA examination in order to ascertain the current extent of his diabetes mellitus.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2011, which the Board finds adequate for adjudication purposes. The RO also acquired the Veteran's most recent VA treatment records.   Although he was afforded the opportunity to submit additional documents, VA has not received any at this point.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2012. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran submitted a claim in August 2005 seeking a rating in excess of 20 percent for his service-connected diabetes mellitus.  In a February 2012 rating decision, the RO increased his disability rating to 40 percent, effective January 3, 2011.  However, as he has not been granted the maximum rating available for the entire period on appeal, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  The Board will consider each period on appeal in turn.  

The Board notes at the outset that the Veteran has been service connected for various complications of his diabetes.  Specifically, in an October 2004 decision, he was granted service connection for coronary artery disease, for which his current disability rating is 60 percent.  In a November 2006 decision, he was also granted service connection for peripheral neuropathy (with a 10 percent rating for each extremity) and erectile dysfunction (0 percent).  However, the ratings assigned for the complications of his diabetes mellitus were not appealed when they were assigned.  Therefore, the propriety of the ratings for the various complications is not for the Board's consideration at this time.

Prior to January 3, 2011

Prior to January 3, 2011, the Veteran was rated at 20 percent for his service-connected diabetes mellitus.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is provided for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is provided if requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note (1) of DC 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.

Based on the evidence of record from prior to January 3, 2011, the Board determines that a rating in excess of 20 percent is not warranted prior to this date.  As an initial matter, there is no real dispute that the Veteran requires insulin to control his glucose levels.  He appears to have undergone such treatment for many years.  It has been established at VA examinations in October 2003, June 2004 and January 2011 that he was on a low-sugar and low-carbohydrate diet.  As such, the first two elements required by DC 7913 have been established.  

However, the evidence does not establish that the Veteran has needed to regulate his activities in order to control his diabetes.  It should be pointed out that the term "regulation of activities" is not merely the fact that the Veteran's diabetes impacts his daily functioning, but specifically requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007)

In this case, not only did the Veteran not have to regulate his activities, it appears that he was exceptionally active.  For example, in June 2004, he stated that his fasting glucose levels had become elevated because of his decreased activity, which implies that heightened activity actually improves his symptoms.  Moreover, in October 2004, he stated that he felt "great," and that he walked 90 minutes per day without any distress. In a December 2005 endocrinology evaluation, he stated that he felt "okay," and that he had been working on taking better care of himself by exercising and improved diet.   In a July 2006 VA cardiovascular examination, he was observed to have his diabetes well controlled by exercising and keeping his weight down.  

Even as recently as 2010, the evidence indicates that he is quite physically active.  For example, in October 2007, he received treatment to an injured forehead after falling from his bike which, in the Board's view indicates that he remains active.  In fact, he stated in November 2009 that he rides his bicycle approximately 100 miles a week with no shortness of breath.  He apparently continued to ride his bicycle regularly, as he attributed shoulder pain in September 2010 to his cycling.  

The Board notes the Veteran's assertions that his activities are "restricted."  For example, in September 2004, he stated that he had to limit his exposure to extreme temperatures and that he experiences additional expenses for prescription medication.  In August 2005, he also indicated that his activities are impacted by some of his the secondary effects of his diabetes, such as heart symptoms and erectile dysfunction.  However, his complaints related to these secondary disorders are contemplated by the ratings assigned for his other service-connected disabilities that have already been identified as due to his diabetes and are separately rated.  Here, the Board is must effectively confine its analysis to the extent he must limit his activities to control his diabetes.  In this case, it appears that his seemingly regular physical activity has had no negative effect on his diabetes.  Indeed, his physical activity may actually improve his symptoms.  Therefore, a rating in excess of 20 percent is not warranted prior to January 3, 2011.

Since January 3, 2011

In a February 2012 rating decision, the RO increased the Veteran's disability rating for his diabetes mellitus to 40 percent, effective January 3, 2011.   The next-higher 60 percent rating is warranted when the evidence shows that the Veteran requires not only insulin, restricted diet and limitation of activities, but also:
* episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider, plus
* complications that would not be compensable if separately evaluated.  

As noted earlier, A 100 percent rating is provided if requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913.  

Based on the evidence of record, a rating in excess of 40 percent is not warranted since January 3, 2011.  This particular effective date is based on a VA examination that the Veteran underwent on that day.  There, the examiner observed that the Veteran takes regular insulin injections to control his glucose levels, as well as oral agents that additionally control these levels.  Significantly, the examiner noted that the Veteran has never been hospitalized or received frequent treatment by a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  Upon examination, he appeared well nourished and in no apparent distress.   

Based on the VA examiner's observations, there is no evidence of ketoacidosis or hypoglycemic reactions that require the treatment necessary to warrant an increased rating.  Indeed, the evidence does not indicate that he has experienced ketoacidosis or hypoglycemic reactions of any sort.  Moreover, the Veteran has not asserted otherwise, nor has he submitted evidence to rebut this observation.  

Given that he does not meet this requirement under DC 7913, there is no need to consider whether there are any complications that would or would not be compensable if separately evaluated or progressive loss of weight and strength.  As such, a rating in excess of 40 percent is not warranted since January 3, 2011.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his diabetes mellitus is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has not, however, argued that he meets the specific rating criteria for higher evaluations with the exception of regulation of activities, which the Board has discussed herein.

Competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

To determine whether referral for such consideration is warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not indicate that the schedular criteria are inadequate to assess the Veteran's disability picture.  Specifically, the relevant diagnostic code states what particular symptoms are applicable, and many of his other related symptoms have been addressed with other service-connected disabilities that are separately evaluated and not on appeal.  Although the applicable diagnostic code allows for higher ratings, the Board has explained why higher ratings are not warranted.  Thus, the applicable schedular rating criteria are adequate in this case.  Moreover, in so finding, the question of whether there is marked interference with employment and frequent hospitalization is not reached.  Therefore, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 20 percent prior to January 3, 2011 and in excess of 40 percent since that date is not warranted. The preponderance of the evidence is against the claim for increase, and the appeal is denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 2, prior to January 3, 2011, is denied.  

A rating in excess of 40 percent for diabetes mellitus, type 2, since January 3, 2011, is denied.  


REMAND

In his July 2007 substantive appeal, the Veteran stated that his service-connected disabilities prevented him from gainful employment.  Although a claim of entitlement to TDIU was denied by the RO in an August 2007 decision, it is clear that the RO still considered this an open issue, as it sent the Veteran a notice letter in September 2007 informing him of what evidence is required to establish entitlement to this benefit.  However, a subsequent rating decision was never issued.  

Indeed, the Veteran would have not needed to submit a new TDIU claim.  Rather, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible, to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In other words, if the issue of entitlement to TDIU is raised by the evidence of record, it is part of the underlying appeal. 

In this case, the Veteran has had an increased rating claim on appeal since submitting his claim in August 2005 which necessarily includes the issue of entitlement to TDIU.  Moreover, at his January 2011 VA examination, he stated that he had to leave his job because of his health.  Thus, although the issue of entitlement to TDIU was considered in August 2007, it has been effectively re-raised, and should be again considered.  This is especially true in view of the fact that his disability rating was increased in a February 2012 rating decision.  Since entitlement to TDIU is on appeal, and is not a separate claim, the correct course of action is to remand this claim for the appropriate action.   

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Chicago, Illinois, or from any other VA treatment center for the period since January 2011.

If the Veteran has undergone any additional private treatment related to his service-connected disabilities, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

2. The RO should take any additional development it deems necessary to adequately adjudicate the claim, including additional VA examination.  After the above development is completed, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


